     UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF NEW YORK

     WEILI CAO-BOSSA,

                                               Plaintiff,                        1:18-CV-1009
                     -v-                                                         (LEK/CFH)

     LINDSAY PULCHER, KATHLEEN
     ELFELDT, LISA RUSSEL,

                                               Defendants.


     CHRISTIAN F. HUMMEL
     U.S. MAGISTRATE JUDGE

     APPEARANCES:

     Weili Cao-Bossa
     1912 East Country Club Drive
     Schenectady, New York 12309
     Plaintiff pro se

                                 REPORT-RECOMMENDATION & ORDER

                                      I. In Forma Pauperis Application

             Plaintiff pro se Weili Cao-Bossa commenced this action on August 22, 2018 with

     the filing of a complaint and, in lieu of this Court’s filing fee requirement, a motion to

     proceed in forma pauperis. Dkt. Nos. 1 (“Compl.”), 2. The undersigned has reviewed

     plaintiff’s IFP application and determines that she may properly proceed IFP.1



                                        II. Initial Review of Complaint



        1
           Plaintiff is advised that although she has been granted IFP status, she is still required to pay
any fees and costs she may incur in this action, including, but not limited to, copying fees and witness
fees.
       The Supreme Court of the United States directs that, when a plaintiff seeks to

proceed IFP, "the court shall dismiss the case at any time if the court determines that .

. . the action or appeal (i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief." 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court's responsibility to

determine that a plaintiff may properly maintain her complaint before permitting him to

proceed with her action.

       Where, as here, the plaintiff proceeds pro se, “the court must construe his

submissions liberally and interpret them to raise the strongest arguments that they

suggest.” Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (per curiam)

(internal quotation marks omitted); see also Hernandez v. Coughlin, 18 F.3d 133, 136

(2d Cir. 1994). However, this does not mean the Court is required to accept

unsupported allegations devoid of sufficient facts or claims. Pleading guidelines are

provided in the Federal Rules of Civil Procedure (“Fed R. Civ. P”). Specifically, Rule 8

provides that a pleading which sets forth a clam for relief shall contain, inter alia, "a

short and plain statement of the claim showing that the pleader is entitled to relief."

See FED. R. CIV. P. 8(a)(2). “The purpose . . . is to give fair notice of the claim being

asserted so as to permit the adverse party the opportunity to file a responsive answer,

prepare an adequate defense and determine whether the doctrine of res judicata is

applicable.” Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y. 1999) (internal quotation

marks and citations omitted). Rule 8 also requires the pleading to include:

            (1) a short and plain statement of the grounds for the court’s
            jurisdiction . . . ;

                                                2
           (2) a short and plain statement of the claim showing that the
           pleader is entitled to relief; and

           (3) a demand for the relief sought . . . .

FED. R. CIV. P. 8(a). Although “[n]o technical form is required,” the Federal Rules make

clear that each allegation contained in the pleading “must be simple, concise, and

direct.” Id. at 8(d). Ultimately, the plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       A complaint that fails to comply with the pleading requirements “presents far too

a heavy burden in terms of a defendant’s duty to shape a comprehensive defense and

provides no meaningful basis for the Court to assess the sufficiency of their claims.”

Gonzales v. Wing, 167 F.R.D. 352, 355 (N.D.N.Y. 1996). As the Second Circuit has

held, “[w]hen a complaint does not comply with the requirement that it be short and

plain, the court has the power, on its own initiative . . . to dismiss the complaint.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (citations omitted). However,

“[d]ismissal . . . is usually reserved for those cases in which the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is

well disguised.” Id. (citations omitted).



                               A. Allegations in Complaint

       Plaintiff contends that dhe was discriminated against insofar as dhe was

terminated from er employment as a senior accountant trainee from the Department of

Labor after six months of employment, despite receiving positive evaluations. See


                                              3
generally Compl. Plaintiff began employment with “DOL” on October 6, 2016, and was

terminated on April 15, 2017, “based on two defamatory evaluations stating I was so

incompetent that I should be terminated.” Id. at 1. Plaintiff also contends she is

aggrieved because, before she began her employment in October 2016, she was

forced to decline a position as senior accountant trainee w hich she interviewed for on

July 13, 2016, as she was told she “became ineligible for the position only because

there was a better candidate,” one with “more working experience that they wanted to

hire.” Id. at 2. Further, plaintiff provides that, during her employment, defendants

treated her differently from other employees by terminating him rather than providing

her with a warning and opportunities to improve, despite allowing other employees who

made mistakes this option. Id.

      Plaintiff contends that defendants “defamed” her in their evaluations and by

terminating her despite previous positive evaluations and feedback. Compl. at 7.

Further, plaintiff contends that “Defendants could not be held personally responsible for

their wrong doings under Act VII, I would like to sue them under tort law and want them

personally liable for their misconducts.” Compl. at 9. Plaintiff states that defendants

“committed intentional torts and the HR persons were negligent when coming to due

process.” Id.



                            C. Initial Review of Complaint

                                       A. Title VII

      Arguably, plaintiff intends to bring this workplace discrimination complaint


                                            4
     pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et

     seq. and the Civil Rights Act of 1991 (“Title VII”).2 There is no indication in the

     Complaint whether plaintiff commenced a claim before the Equal Employment

     Opportunity Commission (“EEOC”). In order to commence an action in federal Court

     pursuant to Title VII, a plaintiff “must file a charge of discrimination with the EEOC

     ‘within one hundred eighty (180) days 'after the alleged unlawful employment practice

     occurred,’ or within three hundred (300) days of the alleged discrimination if the

     claimant 'has initially instituted proceedings with a state local agency[,]’ and receive a

     ‘right-to-sue’ letter from the EEOC prior to commencing a suit in federal court.” McNight

     v. Dormitory Auth. of State of N.Y., 995 F. Supp. 70, 76 (N.D.N.Y. 1998) (quoting 42

     U.S.C. § 2000e-5(e)). Only after a plaintiff brings a discrimination claim before the

     EEOC and obtains a right to sue letter may the plaintiff bring an action for relief in

     federal court. 42 U.S.C. § 2000e-5(e); Seale v. Madison Cty., 929 F. Supp.2d 51, 65

     (N.D.N.Y. 2013). A plaintiff must bring the federal court action within ninety (90) days

     of receiving a right to sue letter. Cornwell v. Robinson, 23 F.3d 694, 706 (2d Cir. 1994)

     (“[A] suit must be commenced not more than 90 days after receipt of the right-to-sue

     letter”). “It is well settled that if a plaintiff does not file suit within 90 days of receiving

     the EEOC's right-to-sue letter, the action must be dismissed, unless extraordinary

     circumstances have been established.” Banks v. Avis Budget Grp., 16-CV-1320

     (MAD/DJS). 2018 WL 922147, at *2 (N.D.N.Y. Feb. 15, 2018), appeal dismissed by 2d


        2
           Plaintiff does not identify Title VII on his civil cover sheet. Instead, she indicates that the “U.S.
Civil Statute under which [she is] filing” is “tort law.” Dkt. No. 1-1 at 1. On Page 9 of his complaint, plaintiff
refers to “wrong doings under Act VII,” which appears to be a reference to Title VII. Compl. at 9.

                                                             5
Cir (Jun. 28, 2018) (citing Skibinski v. Zevnik, Horton, Guibord, McGovern, Palmer &

Fognani, LLP, 57 F. App’x 900 (2d Cir. 2003) (summary order)). “‘The filing deadline for

the formal complaint is not jurisdictional and, like a statute of limitations, is subject to

equitable tolling[, which] is only appropriate in rare and exceptional circumstances.’” Id.

(quoting Zerilli-Edelglass v. N.Y. City Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003)

(internal quotation marks and citations omitted)).

       First, as indicated, plaintiff does not provide whether she timely filed a complaint

before the EEOC, received a right to sue letter, or commenced this action within ninety

days of receipt of that right to sue letter, but even if the Court assumes she had met all

of these requirements (or that equitable tolling applies), it is unclear whether this federal

action would be timely. Plaintiff allege that she was terminated on April 15, 2017. The

only adverse action she discusses beyond her termination is being forced to decline a

position in June 2016. Thus, if plaintiff timely commenced an EEOC claim, he would

have to commence it within 180 days of the alleged discriminatory conduct, her

termination, by October 12, 2017. 42 U.S.C. § 2000e-5(e)). If she commenced a

proceeding with a state agency, she would have to commence an EEOC proceeding

within 300 days from her termination, or by February 9, 2018. 42 U.S.C. § 2000e-5(e)).

Based on this time line, it is possible that, if plaintiff did receive a right to sue letter, she

commenced this action within ninety days after receipt of that letter. However, as the

complaint is completely silent as to whether plaintiff timely filed a complaint before the

EEOC, received a right to sue letter, and timely commenced this action, due to

plaintiff’s pro se status, it is recommended that plaintiff’s Title VII claim be dismissed


                                                6
without prejudice and with opportunity to amend to allow plaintiff to provide such

information.

       Second, it is well settled that Title VII is “directed toward employers, not

individual natural persons who are not themselves employers, at least absent separate

intentional misconduct." Bramesco v. Drug Computer Consultants, 834 F. Supp. 120,

123 (S.D.N.Y. 1993) (citing Miller v. Maxwell's Intern., Inc., 991 F.2d 583 (9th Cir.

1993). Thus, there is no claim under Title VII against individual employees or

supervisors. Littlejohn v. City of New York, 795 F.3d 297, 314 (2d Cir. 2015) (citation

omitted); Guerra v. Jones, 421 F. App'x 15 (2d Cir. 2011) (summary order). Therefore,

it is recommended that, insofar as plaintiff may be attempting to assert a Title VII claim

against defendants Pulcher, Elfeldt, and Russel, these claims be dismissed with

prejudice and without leave to amend as to these individual defendants, but without

prejudice to plaintiff amending his complaint to potentially name a proper defendant or

defendants.

       Third, plaintiff has failed to plead sufficient facts to state a claim for

discrimination under Title VII. Title VII provides that it unlawful “for an employer . . . to

discriminate against any individual with respect to his compensation, terms, conditions,

or privileges of employment, because of such individual's race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e–2(a)(1). A plaintiff is required to demonstrate that

he (1) is a member of a protected class; (2) was qualified for the position in question;

(3) suffered an adverse employment action; and (4) the action occurred under

circumstances giving rise to an inference of discrimination. St. Mary's Honor Ctr. v.


                                               7
Hicks, 509 U.S. 502, 506, (1993); Abrams v. Dept. of Pub. Safety, 764 F.3d 244, 251-

52 (2d Cir. 2014).

       Here, plaintiff has failed to allege any membership in a protected class. Title VII

provides that it protects against employment discrimination “because of . . . race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Plaintiff does not contend

that she was discriminated against or terminated because of her race, color, religion,

sex, or national origin. Further, plaintiff has also failed to show that her termination

“occurred under circumstances giving rise to an inference of discrimination” on the

basis of her membership in a protected class. St. Mary's Honor Ctr., 509 U.S. at 506.

Even under the most liberal interpretation of plaintiff’s complaint, nothing plaintiff has

alleged suggests that her termination was based on discrimination that is prohibited

under Title VII. Thus, although it is a de minimus standard at this stage, Bartz v.

Agway, 844 F.Supp. 106, 112 (N.D.N.Y. 1994), even applying special solicitude, the

complaint neither raises nor infers any such claim. Thus, the undersigned concludes

that plaintiff has failed to allege a Title VII claim as his complaint does not allege that

her termination/discrimination was based on a protected class and that the adv erse

employment action occurred under circumstances giving rise to an inference of

discrimination. Ruston v. Town Bd. of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010)

(“Under Iqbal, factual allegations must be sufficient to support necessary legal

conclusions,” and must “plausibly suggest an entitlement to relief.”).

       Fourth, plaintiff’s Title VII claim also must fail because she has not shown that

she was treated differently than “other similarly situated employees, outside of the


                                              8
protected class, who engaged in conduct substantially similar to that of plaintiff but

received preferential treatment.” Vanhorne v. N.Y.C. Transit Auth., 273 F. Supp.2d

209, 216 (E.D.N.Y. 2003). Although plaintiff contends that other employees were given

warnings rather than be terminated after they made mistakes, Compl. at 6, this claim

does not suffice because plaintiff does not identify herself as a member of a protected

class, contend that she was discriminated against because of her membership in a

protected class, or contend that these other em ployees were not members of the

protected class and that their conduct was substantially similar to hers.

       Accordingly, as plaintiff has failed to demonstrate that she timely brought an

EEOC complaint, obtained a right to sue letter, and then commenced this action within

ninety days of obtaining the right to sue letter, this claim must be dismissed. It is

recommended that the claim be dismissed without prejudice and with opportunity to

amend should plaintiff be able to demonstrate that she timely brought a discrimination

claim before the EEOC, obtained a right to sue letter, and then commenced this case

within the ninety-day time frame. Recognizing that caution should be exercised in

ordering sua sponte dismissal of a pro se complaint before the adverse party has been

served and the parties have had an opportunity to address the sufficiency of plaintiff's

allegations, Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir.1983), it is recommended

that the dismissal of plaintiff’s Title VII claim be without prejudice to plaintiff filing an

amended complaint such that he may attempt to cure the defects by (1) identifying

whether she was discriminated against based on her membership in a protected class

and identifying that class, (2) alleging whether she was treated differently from other


                                                9
similarly-situated employees who were not members of the protected class, (3) naming

a proper defendant, and (4) demonstrating whether she exhausted her administrative

remedies by timely filing a claim with the EEOC, obtaining a right to sue letter, and

timely commencing this action. However, as noted and discussed above, because

plaintiff has not named any proper defendants to proceed against in a Title VII action,

the claims against the named defendants Pulcher, Elfeldt, and Russel must be

dismissed with prejudice.



                                      B. Due Process

         Plaintiff’s only mention of a due process violation is as follows: defendants

“committed intentional torts and the HR persons were negligent when coming to due

process.” Compl. at 9. Plaintiff’s claim would appear depend on whether she has a

constitutionally-protected liberty interest in continued employment with the Department

of Labor. See generally Meyers v. Kishimoto, 217 F. Supp.3d 563, 577 (D. Conn.

2016).

         “The requirements of procedural due process apply only to the deprivation of

interests encompassed by the Fourteenth Amendment's protection of liberty and

property. When protected interests are implicated, the right to some kind of prior

hearing is paramount.” Board of Regents of State Colleges v. Roth, 408 U.S. 564, 569-

70 (1972). “The purpose of such notice and hearing is to provide the person an

opportunity to clear his name. Once a person has cleared his name at a hearing, his

employer, of course, may remain free to deny him future employment for other


                                              10
     reasons.” Id. at 573, n.12. “In order to be stigmatized enough to be deprived of liberty,

     a dismissed employee must be accused of something more than unsatisfactory job

     performance.” Brito v. Diamond, 796 F. Supp. 754, 757 (S.D.N.Y. 1992). This type of §

     1983 liberty interest claim is referred to as a “stigma plus”3 claim. Velez v. Levy, 401

     F.3d 75, 87 (2d Cir. 2005).

             Here, plaintiff has failed to set forth any facts to suggest that she was

     “stigmatized” by his termination such that she was deprived of a constitutional liberty

     interest under the due process clause of the Fourteenth Amendment.

                     [W]hile it is possible to state a due process claim on a
                     “stigma plus” theory, such a claim requires plausible
                     allegations of: (1) a defamatory statement; (2) “some
                     tangible and material state-imposed burden in addition to the
                     stigmatizing statement”; and (3) a lack of process adequate
                     to justify the state's action. Velez v. Levy, 401 F.3d 75, 87-
                     88 (2d Cir. 2005) (internal quotation marks and ellipsis
                     omitted). To allege a defamatory statement, a plaintiff must
                     allege a public statement injurious to the plaintiff that is
                     capable of being proven false and that was false.

     Campanella v. Cty. of Monroe, 853 F. Supp. 2d 364, 383-84 (W .D.N.Y. 2012) (citations

     omitted). Although plaintiff uses the word “defamatory” in reference to her evaluations,

     she makes no claim of a public defamatory statement. Further, it is possible that an

     Article 78 proceeding is available for plaintiff, an apparent at-will employee, to address

     his liberty interest claim. See generally Segal v. City of New York, 459 F.3d 207, 281

     (2d Cir. 2006). However, in light of special solicitude, it is recommended that this


        3
           “‘Stigma plus' refers to a claim brought for injury to one's reputation (the stigma) coupled with
the deprivation of some ‘tangible interest’ [e.g., the loss of government employment] or property right (the
plus), without adequate process.” Segal, 459 F.3d at 209 (quoting DiBlasio v. Novello, 344 F.3d 292, 302
(2d Cir. 2003)).

                                                          11
potential procedural due process claim be dismissed without prejudice and with

opportunity to amend to provide additional facts necessary to assess whether plaintiff

can properly assert a “stigma plus” claim.



                              C. Potential State Law Claims

       As the undersigned concludes that plaintiff’s complaint fails to set forth a federal

claim, it is appropriate for the Court to decline to exercise its supplemental jurisdiction

over plaintiff’s potential state law claims. Nowak v. Ironworkers Local 6 Pension Fund,

81 F.3d 1182, 1187 (2d Cir. 1996) (noting that a court may decline to exercise

supplemental jurisdiction where it has dismissed all claims over which it had original

jurisdiction); Chenensky v. N.Y. Life Ins. Co., 942 F. Supp. 2d 388, 395 (S.D.N.Y. 2013)

(declining to exercise supplemental jurisdiction where no federal claims remained).

However, as the undersigned is recommending that plaintiff be permitted an opportunity

to amend to attempt to set forth a valid federal claim, for purposes of efficiency, the

undersigned reviews the potential state law claims below.



                         1. New York State Human Rights Law

       Arguably, plaintiff may be attempting to set forth a claim pursuant to the New

York State Human Rights Law (“NYHRL”), N.Y. Exec. Law § 296(6). See, e.g.,

Kercado-Clymer v. City of Amsterdam, 370 F. App'x 238, 242 n.1 (2d Cir. 2010)

(summary order) (noting that the District Court properly dismissed Title VII claims

against individual supervisor, as individuals are not subject to liability under Title VII, but


                                              12
observing that individual liability may lie under the NYHRL). NYHRL provides, “it shall

be an unlawful discriminatory practice for any employer . . . to discriminate against such

individual in compensation or in terms, conditions, or privileges of employment.” N.Y.

Exec. Law § 296(1)(a). “Because New York courts require the same standard of proof

for claims brought under the NYH[R]L as for those brought under Title VII,” those claims

may be analyzed together. Leopold v. Baccarat, Inc., 174 F.3d 261, 264, n.1 (2d Cir.

1999) (citing Tomka v. Seiler Corp., 66 F.3d 1295, 1304 n.4 (2d Cir. 1995), abrog ated

on other grounds by Burlington Indus. v. Ellerth, 524 U.S. 742 (1998)). Thus, for a

prima facie claim of discrimination under the NYHRL, plaintiff still must plead

membership in a protected class and discrimination based on that membership, which

includes race, national origin, or sex. N.Y. Exec. Law §296(1)(a).

       However, unlike under Title VII, under the NYHRL a plaintiff may allege claims

against an individual defendant as an aider or abettor of NYHRL violations. Seale, 929

F. Supp.2d at 69. “In order for a plaintiff to recover against an aider or abettor of

NYHRL violations, she must establish ‘(1) that she engaged in conduct protected by the

NYHRL; (2) there is a causal connection between the protected conduct and the

alleged [violations] of the NYHRL; and (3) that [the defendant] ‘actually participated’ in

the discrimination.’” Id. (quoting Beattie v. Guilderland Cent. Sch. Dist., 124 F.Supp. 2d

802, 805 (N.D.N.Y. 2000)). To demonstrate aidor or abettor liability, “an employee is

not individually subject to suit as an aider or abettor under the NYHRL ‘if he is not

shown to have any ownership interest or any power to do more than carry out

personnel decisions made by others.’” Id. Conduct protected by the NYHRL includes


                                            13
an employee making a complaint of discrimination, either formal or informal, to a

superior based on a reasonable belief that the underlying challenged actions for which

the employee complains was a violation of the law. Summa v. Hofstra Univ., 708 F.3d

115, 126 (2d Cir. 2013); Mi-Kyung Cho v. Young Bin Café, 42 F. Supp.3d 495, 507

(S.D.N.Y. 2013) (quoting Forrest v. Jewish Guild for the Blind, 3 N.Y.3d 295, 312-13,

786 N.Y.S.2d 382, 819 N.E.2d 998 (N.Y. 2004)) (“Protected activity within the meaning

of the NYSHRL . . . is conduct that ‘oppos[es] or complain[s] about unlawful

discrimination.’”).

       Here, plaintiff makes no argument that she was a member of a protected class,

that he was discriminated against on the basis of her membership in a protected class

and/or her engagement in conduct protected by the NYHRL, or that he ever

complained to management about being discriminated against. Further, she has

offered no proof that any of the defendants had the “power to do more than carry out

personnel decisions made by others” to allow for potential aidor/abettor liability against

the individual defendants. Seale, 929 F.Supp. 2d at 69.

       As plaintiff has failed to set forth sufficient allegations to suggest any claim of

discrimination under the NYHRL, even under the liberal standard at this early stage,

plaintiff’s complaint fails to set forth a claim under the NYHRL. However, keeping in

mind plaintiff’s pro se status, it is recommended that plaintiff be permitted an




                                             14
    opportunity4 to amend this claim.5



                                                 2. Defamation

             Plaintiff contends that defendants defamed her by writing negative performance

    evaluations. See generally Compl. It appears plaintiff is attempting to set forth a state

    law defamation claim pursuant to New York State common law and this Court’s

    supplemental jurisdiction. In order to state a claim for defamation under New York

    State law, a plaintiff must demonstrate an “unprivileged publication” of this information

    to a third party. See, e.g., Lore v. City of Syracuse, 583 F. Supp. 2d 345, 383 (N.D.N.Y.

    2008). Further, a plaintiff “must plead in [his] complaint the particular words giving rise

    to [his] claim.” Id. (citing N.Y. C.P.L.R. § 3016(a) (2008)). Thus, even if the

    undersigned were to construe this portion of the complaint as if as brought under New

    York State common law, “negative internal assessments cannot support a claim for

    defamation.” Chimarev v. TD Waterhouse Investor Services, Inc., 99 F. App’x 259, 263

    (2d Cir. 2004) (summary order).

             Here, plaintiff appears to suggest that defendants’ negative performance

    evaluations amounted to defamation because she disagrees with the truth of the

    comments contained therein. However, plaintiff appears to refer to internal work


        4
           The undersigned reminds plaintiff that even if she cures the defects in her state law claims, she
may be permitted to proceed only if she can set forth a sufficient federal law claim such that this Court
may determine whether to exercise supplemental jurisdiction over the state law claims, including the
potential NYHRL claim.
        5
           “Unlike Title VII, the NYSHRL . . . do[es] not require exhaustion of administrative remedies”
prior to commencing a claim under the NYSHRL. Manos v. Geissler, 377 F. Supp. 2d 422, 428 (S.D.N.Y.
2005).

                                                         15
evaluations completed within the course of her employment. He does not contend that

any defendants ever “published” these evaluations to a third party – such as any

individual or entity outside of the Department of Labor. Further, plaintiff does not

identify the exact words he claims to have been defamatory. Accordingly, as plaintiff

has failed to set forth a claim for defamation, it is recommended that this claim be

dismissed. However, due to plaintiff’s pro se status, because the undersigned is

recommending that plaintiff be provided an opportunity to amend her complaint as to

her potential federal claims, it is also recommended that she be permitted an

opportunity to amend any potential defamation claim in an attempt to cure the defects

identified herein.



                                    3. Contract Claim

       Plaintiff states that his termination “violated the implied covenant of good faith

and fair dealing.” Compl. at 6. Plaintiff provides no other information or context for this

claim. Potentially, plaintiff seeks to bring a contract claim under New York State

common law. As it is currently alleged in the complaint, plaintiff’s potential contract

claim must fail. First, plaintiff appears to have been an at-will employee. “It is settled

law in New York that absent an agreement establishing a fixed duration, an

employment relationship is presumed to be a hiring at will, terminable at any time by

either party for any reason or no reason.” Bartz, 849 F. Supp. at 167 (citing Mycak v.

Honeywell, Inc., 953 F.2d 798, 801 (2d Cir. 1992)). Plaintif f does not contend that she

was employed pursuant to an enforceable employment contract, and further, in addition


                                             16
     to his being an at-will employee, the facts alleged provide that plaintiff was a

     probationary employee at the time of his termination. Compl. at 1. Accordingly, as

     plaintiff fails to set forth a claim for a breach of the covenant of good faith and fair

     dealing, it is recommended that this claim be dismissed with prejudice, but without

     prejudice to plaintiff seeking to address this claim in state court should he wish to do

     so.6



                                                   4. Tort Claim

             Plaintiff indicates that she wishes to proceed “under tort law” against defendants

     as they committed “intentional torts” when they terminated him. Compl. at 9. As

     indicated above, plaintiff appears to have been an at-will employee. The law is clear in

     New York that there is “no tort claim for wrongful discharge . . . of an at-will employee.”

     Murphy v. American Home Prods. Corp., 58 N.Y.2d 293, 304 (N.Y. 1983). Further, an

     at-will employee cannot use a prima facie tort claim as a “bootstrap” to circumvent the

     lack of a tort claim for wrongful discharge or deficient pleadings merely by alleging that

     the termination was motivated solely by a desire to harm the plaintiff.” Evans v.

     Excellus Health Plan, Inc., No. 6:11-CV-1248 (LEK/DEP), 2012 W L 3229292, at *5

     (N.D.N.Y. Aug. 6, 2012) (citation omitted).7 Further, even if plaintiff’s potential tort


        6
           The undersigned reaches no conclusion as to the success or merits of this potential claim. See
generally Buerly v. Ithaca Coll., 290 F.Supp. 2d 301, 305 n. 5 (N.D.N.Y. 2003) (“Moreover, New York law
does not recognize a claim for breach of implied covenant of good faith and fair dealing when an identical
claim for breach of contract is also pled.”) (citing ARI & Co., Inc. v. Regent Int'l Corp., 273 F.Supp. 2d 518,
521-22 (S.D.N.Y. 2003)).
        7
            All unpublished cases cited within this Report-Recommendation & Order have been provided to
plaintiff pro se.

                                                           17
claim was not barred by her at-will status, his claim must fail because “[m]erely labelling

a defendant's conduct malicious or wanton is insufficient; the plaintiff must allege facts

sufficient to demonstrate that a defendant's sole motivation for the damaging acts was

a malicious intention to injure the plaintiff.” Id. at *6 (internal citations omitted).

Accordingly, it is recommended that plaintiff’s apparent tort claim for her termination be

dismissed with prejudice.



                                5. Department Procedures

       Plaintiff’s complaint states that her evaluations “were against procedures which

the defendant was supposed to follow” insofar as they “list[ed] problems in detail” but

there was “no communication before or after the evaluation.” Compl. at 6. Further,

plaintiff contends that his termination “violated the termination policy so blatantly with

support from above,” apparently because plaintiff’s supervisor “would not know how to

set [her] up.” Id. at 3. Insofar as plaintiff suggests that his evaluations or termination

violated some internal department or state policy or procedure for evaluations,

discipline, or termination, such violations would not amount to a constitutional claim or

violation of any federal law. If plaintiff contends that there was a certain policy or

procedure in place and defendants failed to follow it, it would appear that plaintiff could

only seek review of these claims only through an Article 78 proceeding before a state

supreme court. See, e.g., Byerly v. Ithaca Coll., 290 F.Supp. 2d 301, 305 (N.D.N.Y.

2003). Accordingly, insofar as plaintiff seeks to set forth a claim for violations of

departmental procedures, it is recommended that such claim be dismissed with


                                               18
prejudice, but without prejudice to plaintiff seeking to pursue this claim in state court

should she choose to do so. 8



                                          III. Conclusion

          Wherefore, for the reasons stated herein, it is hereby

          ORDERED, that plaintiff’s application to proceed In Forma Pauperis (Dkt. No. 2)

is GRANTED, and it is

          RECOMMENDED, that the potential Title VII claims against the named

defendants be DISMISSED with prejudice, but that the dismissal be without

prejudice to plaintiff amending his complaint should he wish to cure the other

defects identified in this claim; and it is further

          RECOMMENDED, that plaintiff’s potential due process claim be DISMISSED

without prejudice, and it is further

          RECOMMENDED, that plaintiff’s potential New York State Human Rights Law

claim be DISMISSED without prejudice and with opportunity to amend; and it is

further

          RECOMMENDED, that plaintiff’s potential state law defamation claim be

DISMISSED without prejudice and with opportunity to amend; and it is further

          RECOMMENDED, that plaintiff’s potential state law contracts claim be

DISMISSED with prejudice and without opportunity to amend, but without prejudice



  8
      The undersigned reaches no conclusion as to the success or merits of this potential claim.

                                                  19
to plaintiff pursuing the claim in state court; and it is further

       RECOMMENDED, that plaintiff’s potential state law torts claim be DISMISSED

with prejudice and without opportunity to amend, but without prejudice to plaintiff

pursuing the claim in state court; and it is further

       RECOMMENDED, that plaintiff’s potential claim relating to violation of

department or state procedures be DISMISSED with prejudice and without

opportunity to amend, but without prejudice to plaintiff pursuing the claim in state

court, and it is further

       RECOMMENDED, that if the District Judge adopts this Report-Recommendation

and Order, plaintiff be given thirty (30) days from the adoption of the Report-

Recommendation and Order to file an amended complaint, and if plaintiff fails to file an

amended complaint within thirty (30) days from the adoption of the Report-

Recommendation and Order, the case be closed without further Order of the Court, and

that if plaintiff does file an amended complaint within thirty (30) days from the adoption

of the Report-Recommendation and Order, the Clerk of the Court is to return the case

to the Magistrate Judge for review of the amended complaint,

       ORDERED, that the Clerk of the Court serve this Report-Recommendation and

Order on plaintiff in accordance with Local Rules.

               IT IS SO ORDERED.

       Pursuant to 28 U.S.C. § 636(b)(1), parties may lodge written objections to the

foregoing report. Such objections shall be filed with the Clerk of the Court “within

fourteen (14) days after being served with a copy of the . . . recommendation.”

                                               20
     N.Y.N.D. L.R. 72.1(c) (citing 28 U.S.C. §636(b)(1)(B)-(C)). FAILURE TO OBJECT TO

     THIS REPORT WITHIN FOURTEEN DAYS WILL PRECLUDE APPELLATE REVIEW.

     Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993); Small v. Sec’y of HHS, 892 F.2d 15

     (2d Cir. 1989); 28 U.S.C. § 636(b)(1); F ED. R. CIV. P. 72, 6(a), 6(e).9

             Dated: November 8, 2018
                   Albany, New York




        9
            If you are proceeding pro se and are served with this Order by mail, three (3) additional days
will be added to the fourteen (14) day period, meaning that you have seventeen (17) days from the date
the Order was mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last day of that
prescribed period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end
of the next day that is not a Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(c).

                                                          21
